DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 06/19/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the method claim recites the limitations:
determining an error in input data for a model of a plurality of models
generating predicted input data for the model
generating, based on the predicted input data, output data for the model 
which are mental activities (observation, evaluation, and judgement) able to be reasonably be performed in the human mind (or with pen and paper) – satisfying Step 2A Prong I of the 2019 Patent Examiner’s Guide (PEG) for 101 Guidance; see § MPEP 2106.04. 
Further analyzing under Step 2A Prong II of the 2019 PEG, these judicial exceptions are not integrated into a practical application as the mere implementation of an abstract idea on a generic computer does not integrate the above mental activities into a practical application, and further analyzing under Step 2B of the Revised Guidance (see MPEP § 2106.05), these judicial exceptions do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional elements are:
an autonomous vehicle
an automation system
The automation system and an autonomous vehicle only amounts to being used as a general link to a particular technological environment (vehicles), and is merely an attempt to limit the use of the abstract idea to a particular technological environment.

Regarding claim 2, claim 2 is rejected under the same reasons as claim 1, and the method claim further recites:
generating one or more driving decisions.
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.
Furthermore, the limitation:
wherein the plurality of models comprises a chain of models
further defines the plurality of models but such limitation is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, claim 3 is rejected under the same reasons as claim 1, and the method claim further recites:
generating, based on prior input data to the model, the predicted input data
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, claim 4 is rejected under the same reasons as claim 1, and the method claim further recites:
wherein the input data comprises first sensor data from a first sensor, and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model.
which is adding insignificant extra-solution activity to the judicial exception by mere data gathering done by sensors in conjunction with an abstract idea so that the information can be analyzed by an abstract mental process. Each element in the extra-solution limitation is well-understood, routine, and conventional activity as cited to the references in the section Claim Rejections - 35 USC § 103.

Regarding claim 5, claim 5 is rejected under the same reasons as claim 4, and the method claim further recites:
wherein the second sensor comprises one or more of a different fidelity sensor relative to the first sensor or a different sensor type than the first sensor.
which further defines the first sensor and the second sensor but such limitation is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, claim 6 is rejected under the same reasons as claim 1, and the method claim further recites:
generating an indication that the output data is based on the predicted input 
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, claim 7 is rejected under the same reasons as claim 6, and the method claim further recites:
providing the output data as input to another model of the plurality of models
which is adding insignificant extra-solution activity to the judicial exception by merely providing information in conjunction with an abstract idea so that the information can be analyzed by an abstract mental process. Each element in the extra-solution limitation is well-understood, routine, and conventional activity as cited to the references in the section Claim Rejections - 35 USC § 103.
generate an output based on the indication
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
Both judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the apparatus claim recites the limitations:
determining an error in input data for a model of a plurality of models
generating predicted input data for the model
generating, based on the predicted input data, output data for the model 
which are mental activities (observation, evaluation, and judgement) able to be reasonably be performed in the human mind (or with pen and paper) – satisfying Step 2A Prong I of the 2019 Patent Examiner’s Guide (PEG) for 101 Guidance; see § MPEP 2106.04.
Further analyzing under Step 2A Prong II of the 2019 PEG, these judicial exceptions are not integrated into a practical application as the mere implementation of an abstract idea on a generic computer does not integrate the above mental activities into a practical application, and further analyzing under Step 2B of the Revised Guidance (see MPEP § 2106.05), these judicial exceptions do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional elements are:
an autonomous vehicle
an automation system
an apparatus
The automation system and an autonomous vehicle only amounts to being used as a general link to a particular technological environment (vehicles), and is merely an attempt to limit the use of the abstract idea to a particular technological environment.
The apparatus only serves as a computer to perform the abstract ideas.

Regarding claim 9, claim 9 is rejected under the same reasons as claim 8, and the apparatus claim further recites:
generating one or more driving decisions.
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.
Furthermore, the limitation:
wherein the plurality of models comprises a chain of models
further defines the plurality of models but such limitation is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, claim 10 is rejected under the same reasons as claim 8, and the apparatus claim further recites:
generating, based on prior input data to the model, the predicted input data
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, claim 11 is rejected under the same reasons as claim 8, and the apparatus claim further recites:
wherein the input data comprises first sensor data from a first sensor, and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model.
which is adding insignificant extra-solution activity to the judicial exception by mere data gathering done by sensors in conjunction with an abstract idea so that the information can be analyzed by an abstract mental process. Each element in the extra-solution limitation is well-understood, routine, and conventional activity as cited to the references in the section Claim Rejections - 35 USC § 103.

Regarding claim 12, claim 12 is rejected under the same reasons as claim 11, and the apparatus claim further recites:
wherein the second sensor comprises one or more of a different fidelity sensor relative to the first sensor or a different sensor type than the first sensor.
which further defines the first sensor and the second sensor but such limitation is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 13, claim 13 is rejected under the same reasons as claim 8, and the apparatus claim further recites:
generating an indication that the output data is based on the predicted input 
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 14, claim 14 is rejected under the same reasons as claim 13, and the apparatus claim further recites:
providing the output data as input to another model of the plurality of models
which is adding insignificant extra-solution activity to the judicial exception by merely providing information in conjunction with an abstract idea so that the information can be analyzed by an abstract mental process. Each element in the extra-solution limitation is well-understood, routine, and conventional activity as cited to the references in the section Claim Rejections - 35 USC § 103.
generate an output based on the indication
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
Both judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 15, the autonomous vehicle claim recites the limitations:
determining an error in input data for a model of a plurality of models
generating predicted input data for the model
generating, based on the predicted input data, output data for the model 
which are mental activities (observation, evaluation, and judgement) able to be reasonably be performed in the human mind (or with pen and paper) – satisfying Step 2A Prong I of the 2019 Patent Examiner’s Guide (PEG) for 101 Guidance; see § MPEP 2106.04.
Further analyzing under Step 2A Prong II of the 2019 PEG, these judicial exceptions are not integrated into a practical application as the mere implementation of an abstract idea on a generic computer does not integrate the above mental activities into a practical application, and further analyzing under Step 2B of the Revised Guidance (see MPEP § 2106.05), these judicial exceptions do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional elements are:
an autonomous vehicle
an automation system
an apparatus
The automation system and an autonomous vehicle only amounts to being used as a general link to a particular technological environment (vehicles), and is merely an attempt to limit the use of the abstract idea to a particular technological environment.
The apparatus only serves as a computer to perform the abstract ideas.

Regarding claim 16, claim 16 is rejected under the same reasons as claim 15, and the claim further recites:
generating one or more driving decisions.
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.
Furthermore, the limitation:
wherein the plurality of models comprises a chain of models
further defines the plurality of models but such limitation is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 17, claim 17 is rejected under the same reasons as claim 15, and the claim further recites:
generating, based on prior input data to the model, the predicted input data
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 18, claim 18 is rejected under the same reasons as claim 15, and the method claim further recites:
wherein the input data comprises first sensor data from a first sensor, and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model.
which is adding insignificant extra-solution activity to the judicial exception by mere data gathering done by sensors in conjunction with an abstract idea so that the information can be analyzed by an abstract mental process. Each element in the extra-solution limitation is well-understood, routine, and conventional activity as cited to the references in the section Claim Rejections - 35 USC § 103.

Regarding claim 19, claim 19 is rejected under the same reasons as claim 15, and the claim further recites:
generating an indication that the output data is based on the predicted input 
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 20, the computer program product claim recites the limitations:
determining an error in input data for a model of a plurality of models
generating predicted input data for the model
generating, based on the predicted input data, output data for the model 
which are mental activities (observation, evaluation, and judgement) able to be reasonably be performed in the human mind (or with pen and paper) – satisfying Step 2A Prong I of the 2019 Patent Examiner’s Guide (PEG) for 101 Guidance; see § MPEP 2106.04.
Further analyzing under Step 2A Prong II of the 2019 PEG, these judicial exceptions are not integrated into a practical application as the mere implementation of an abstract idea on a generic computer does not integrate the above mental activities into a practical application, and further analyzing under Step 2B of the Revised Guidance (see MPEP § 2106.05), these judicial exceptions do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional elements are:
an autonomous vehicle
an automation system
a computer program product disposed upon a non-transitory computer readable medium
The automation system and an autonomous vehicle only amounts to being used as a general link to a particular technological environment (vehicles), and is merely an attempt to limit the use of the abstract idea to a particular technological environment.
The computer program product disposed upon a non-transitory computer readable medium only serves as a computer to perform the abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20200148201 A1), in view of Hwu et al. (US 20210358314 A1) and herein after will be referred to as King and Hwu respectively.

Regarding claim 1, King teaches a method of handling input data errors in an autonomous vehicle using predictive inputs, the method comprising: 
determining an error in input data for a model ([0091] At operation 322, the second system 304 may determine if an error occurred with the first system 302. For example, the second system 304 may determine that an error occurred with the first system 302 by determining that a signal has not been received from the first system 302 for more than a threshold amount of time…; [0082] the first system 302 may comprise the primary system 106; [0082] the first system 302 may implement first techniques, such as a machine learned model); 
of a plurality of models of an automation system of the autonomous vehicle (plurality of machine learned models in autonomous vehicle system 102 in Fig. 1)
generating 0012] The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object); 
and generating, based on the 0059] The perception/prediction component 216 may output the secondary perception data, data regarding an object (e.g., a track, trajectory, etc.), and/or the diagnostics data; [0040] the prediction component 206 may include machine learned models to predict a behavior of an object in the environment based on lighting state (e.g., blinker detection), object velocity/acceleration, map data (e.g., lane information indicating reasonable driving behaviors), and/or learned object behaviors; [0019] the secondary system 108 may perform AI techniques, such as implementing a machine learned model that is different (or the same in some instances) than a machine learned model implemented by the primary system 106).
While King teaches generating, based on sensor data (corresponding to the limitation “input data”), output data for the model, King does not explicitly teach that the sensor data is predicted input data for the model. 
However, in the same field of endeavor, Hwu discloses in the case of detecting an error in input data, generating predicted input data ([0004] In some embodiments, the neural network or other statistical model also predicts or estimates the values of missing sensor inputs; [0066] Using the reconstructed inputs allows the known current input values from existing sensors to correct errors (e.g., detect malfunctioning sensors that are reporting information different from the predicted values), filter noise, and fill information gaps present in the original data (e.g., due to failing sensors or the lack of particular sensors in a particular vehicle)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of input data used as taught by King to incorporate the teachings of Hwu to include generating predicted input data, for the benefits of filling information gaps in the case of failing sensors, and correcting any errors from the input data that may arise due to malfunctioning sensors prior to inputting the input data into the model(s) (Hwu [0066]).

Regarding claim 2, King, as modified (see rejection of claim 1), teaches the method of claim 1.
King also teaches wherein the plurality of models comprises a chain of models for generating one or more driving decisions (Fig. 1 Artificial Intelligence Techniques 112 ML models – [0018] the AI techniques 112 may include machine learning (also referred to, generally, as machine learned models); [0033] …implements one or more machine learned models, such as neural networks, that accomplish a variety of functions; [0040] the prediction component 206 may include machine learned models to predict…; Fig. 3 --generate driving decisions-- cause vehicle to proceed or perform a maneuver 324 and 320).

Regarding claim 4, King, as modified, teaches the method of claim 1.
King, as modified, also teaches wherein the input data comprises first sensor data from a first sensor (King Fig. 2 primary system sensor data 114), and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model (King Fig. 2 secondary system sensor data 118).

Regarding claim 5, King, as modified, teaches the method of claim 4.
King also teaches wherein the second sensor comprises one or more of a different fidelity sensor relative to the first sensor or a different sensor type than the first sensor ([0018] The sensor data 114 may include a wide variety of data, such as location data, inertial data, LIDAR data, RADAR data, image data, audio data, environmental data, depth data, etc; [0020] the sensor data 118 may include a particular type of data (e.g., LIDAR, RADAR, time of flight, etc.)).

Regarding claim 8, King teaches an apparatus for handling input data errors in an autonomous vehicle using predictive inputs, the apparatus configured to perform steps comprising (Fig. 1 autonomous vehicle AV 102):
determining an error in input data for a model ([0091] At operation 322, the second system 304 may determine if an error occurred with the first system 302. For example, the second system 304 may determine that an error occurred with the first system 302 by determining that a signal has not been received from the first system 302 for more than a threshold amount of time…; [0082] the first system 302 may comprise the primary system 106; [0082] the first system 302 may implement first techniques, such as a machine learned model); 
of a plurality of models of an automation system of the autonomous vehicle (plurality of machine learned models in autonomous vehicle system 102 in Fig. 1)
generating 0012] The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object); 
and generating, based on the 0059] The perception/prediction component 216 may output the secondary perception data, data regarding an object (e.g., a track, trajectory, etc.), and/or the diagnostics data; [0040] the prediction component 206 may include machine learned models to predict a behavior of an object in the environment based on lighting state (e.g., blinker detection), object velocity/acceleration, map data (e.g., lane information indicating reasonable driving behaviors), and/or learned object behaviors; [0019] the secondary system 108 may perform AI techniques, such as implementing a machine learned model that is different (or the same in some instances) than a machine learned model implemented by the primary system 106).
While King teaches generating, based on sensor data (corresponding to the limitation “input data”), output data for the model, King does not explicitly teach that the sensor data is predicted input data for the model. 
However, in the same field of endeavor, Hwu discloses in the case of detecting an error in input data, generating predicted input data. ([0004] In some embodiments, the neural network or other statistical model also predicts or estimates the values of missing sensor inputs; [0066] Using the reconstructed inputs allows the known current input values from existing sensors to correct errors (e.g., detect malfunctioning sensors that are reporting information different from the predicted values), filter noise, and fill information gaps present in the original data (e.g., due to failing sensors or the lack of particular sensors in a particular vehicle).))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of input data used as taught by King to incorporate the teachings of Hwu to include generating predicted input data, for the benefits of filling information gaps in the case of failing sensors, and correcting any errors from the input data that may arise due to malfunctioning sensors prior to inputting the input data into the model(s) (Hwu [0066]).

Regarding claim 9, King, as modified (see rejection of claim 8), teaches the apparatus of claim 8.
King also teaches wherein the plurality of models comprises a chain of models for generating one or more driving decisions (Fig. 1 Artificial Intelligence Techniques 112 ML models – [0018] the AI techniques 112 may include machine learning (also referred to, generally, as machine learned models); [0033] …implements one or more machine learned models, such as neural networks, that accomplish a variety of functions; [0040] the prediction component 206 may include machine learned models to predict…; Fig. 3 --generate driving decisions-- cause vehicle to proceed or perform a maneuver 324 and 320).

Regarding claim 11, King, as modified, teaches the apparatus of claim 8.
King, as modified, also teaches wherein the input data comprises first sensor data from a first sensor (King Fig. 2 primary system sensor data 114), and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model (King Fig. 2 secondary system sensor data 118).

Regarding claim 12, King, as modified, teaches the apparatus of claim 11.
King also teaches wherein the second sensor comprises one or more of a different fidelity sensor relative to the first sensor or a different sensor type than the first sensor ([0018] The sensor data 114 may include a wide variety of data, such as location data, inertial data, LIDAR data, RADAR data, image data, audio data, environmental data, depth data, etc; [0020] the sensor data 118 may include a particular type of data (e.g., LIDAR, RADAR, time of flight, etc.)).

Regarding claim 15, King teaches an autonomous vehicle for handling input data errors in an autonomous vehicle using predictive inputs, the autonomous vehicle comprising an apparatus configured to perform steps comprising (Fig. 1 autonomous vehicle AV 102):
determining an error in input data for a model ([0091] At operation 322, the second system 304 may determine if an error occurred with the first system 302. For example, the second system 304 may determine that an error occurred with the first system 302 by determining that a signal has not been received from the first system 302 for more than a threshold amount of time…; [0082] the first system 302 may comprise the primary system 106; [0082] the first system 302 may implement first techniques, such as a machine learned model); 
of a plurality of models of an automation system of the autonomous vehicle (plurality of machine learned models in autonomous vehicle system 102 in Fig. 1)
generating 0012] The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object); 
and generating, based on the 0059] The perception/prediction component 216 may output the secondary perception data, data regarding an object (e.g., a track, trajectory, etc.), and/or the diagnostics data; [0040] the prediction component 206 may include machine learned models to predict a behavior of an object in the environment based on lighting state (e.g., blinker detection), object velocity/acceleration, map data (e.g., lane information indicating reasonable driving behaviors), and/or learned object behaviors; [0019] the secondary system 108 may perform AI techniques, such as implementing a machine learned model that is different (or the same in some instances) than a machine learned model implemented by the primary system 106).
While King teaches generating, based on sensor data (corresponding to the limitation “input data”), output data for the model, King does not explicitly teach that the sensor data is predicted input data for the model. 
However, in the same field of endeavor, Hwu discloses in the case of detecting an error in input data, generating predicted input data. ([0004] In some embodiments, the neural network or other statistical model also predicts or estimates the values of missing sensor inputs; [0066] Using the reconstructed inputs allows the known current input values from existing sensors to correct errors (e.g., detect malfunctioning sensors that are reporting information different from the predicted values), filter noise, and fill information gaps present in the original data (e.g., due to failing sensors or the lack of particular sensors in a particular vehicle).))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of input data used as taught by King to incorporate the teachings of Hwu to include generating predicted input data, for the benefits of filling information gaps in the case of failing sensors, and correcting any errors from the input data that may arise due to malfunctioning sensors prior to inputting the input data into the model(s) (Hwu [0066]).

Regarding claim 16, King, as modified (see rejection of claim 16), teaches the autonomous vehicle of claim 15.
King also teaches wherein the plurality of models comprises a chain of models for generating one or more driving decisions (Fig. 1 Artificial Intelligence Techniques 112 ML models – [0018] the AI techniques 112 may include machine learning (also referred to, generally, as machine learned models); [0033] …implements one or more machine learned models, such as neural networks, that accomplish a variety of functions; [0040] the prediction component 206 may include machine learned models to predict…; Fig. 3 --generate driving decisions-- cause vehicle to proceed or perform a maneuver 324 and 320).

Regarding claim 18, King, as modified, teaches the autonomous vehicle of claim 15,.
King, as modified, also teaches wherein the input data comprises first sensor data from a first sensor (King Fig. 2 primary system sensor data 114), and wherein generating the predicted input data for the model comprises generating, based on second sensor data from a second sensor, the predicted input data for the model (King Fig. 2 secondary system sensor data 118).

Regarding claim 20, King teaches a computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for handling input data errors in an autonomous vehicle using predictive inputs that, when executed, cause a computer system of the autonomous vehicle to carry out the steps of: (Fig. 1 autonomous vehicle AV 102; [0119] Memory 524, 528, and/or 532 may be examples of non-transitory computer-readable media. The memory 524, 528, and/or 532 may store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods described herein and the functions attributed to the various systems.):
determining an error in input data for a model ([0091] At operation 322, the second system 304 may determine if an error occurred with the first system 302. For example, the second system 304 may determine that an error occurred with the first system 302 by determining that a signal has not been received from the first system 302 for more than a threshold amount of time…; [0082] the first system 302 may comprise the primary system 106; [0082] the first system 302 may implement first techniques, such as a machine learned model); 
of a plurality of models of an automation system of the autonomous vehicle (plurality of machine learned models in autonomous vehicle system 102 in Fig. 1)
generating 0012] The secondary system may analyze sensor data to identify a current position of an object around the vehicle and predict a future position of the object); 
and generating, based on the 0059] The perception/prediction component 216 may output the secondary perception data, data regarding an object (e.g., a track, trajectory, etc.), and/or the diagnostics data; [0040] the prediction component 206 may include machine learned models to predict a behavior of an object in the environment based on lighting state (e.g., blinker detection), object velocity/acceleration, map data (e.g., lane information indicating reasonable driving behaviors), and/or learned object behaviors; [0019] the secondary system 108 may perform AI techniques, such as implementing a machine learned model that is different (or the same in some instances) than a machine learned model implemented by the primary system 106).
While King teaches generating, based on sensor data (corresponding to the limitation “input data”), output data for the model, King does not explicitly teach that the sensor data is predicted input data for the model. 
However, in the same field of endeavor, Hwu discloses in the case of detecting an error in input data, generating predicted input data. ([0004] In some embodiments, the neural network or other statistical model also predicts or estimates the values of missing sensor inputs; [0066] Using the reconstructed inputs allows the known current input values from existing sensors to correct errors (e.g., detect malfunctioning sensors that are reporting information different from the predicted values), filter noise, and fill information gaps present in the original data (e.g., due to failing sensors or the lack of particular sensors in a particular vehicle).))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of input data used as taught by King to incorporate the teachings of Hwu to include generating predicted input data, for the benefits of filling information gaps in the case of failing sensors, and correcting any errors from the input data that may arise due to malfunctioning sensors prior to inputting the input data into the model(s) (Hwu [0066]).

Claims 3, 6-7, 10, 13-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over King, in view of Hwu, in further view of Caspi et al. (US 20170169357 A1) and herein after will be referred to as Caspi.

Regarding claim 3, King, as modified, teaches the method of claim 1.
While King, as modified teaches the predicted input data corresponding to the reconstructed inputs (Hwa [0066] cited above), King, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by modified Gu to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Regarding claim 6, King, as modified, teaches the method of claim 1.
King, as modified, does not explicitly teach wherein generating the output data for the model comprises generating an indication that the output data is based on the predicted input data.
However, Caspi teaches generating an indication that the output data is based on the predicted input data ([0025] the reconstruction taking into account past exchanged data, comparing the reconstructed data with at least part of said plurality of data, and providing indications on anomalies in the data, based on at least said comparison).
King, as modified, generates the output data for the model using predicted input data when there is an error, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by modified King to incorporate the teachings of Caspi to include generating an indication that the output data is based on the predicted input data to provide an indication of anomalies in the data prior to updating the model.

Regarding claim 7, King, as modified, teaches the method of claim 6.
King also teaches further comprising providing the output data as input to another model of the plurality of models (Fig. 2 prediction component 216 provides the output data to other model – the trajectory validation, modification, and selection components 218, 220, and 222), 
wherein the other model is configured to generate an output based on the indication ([0046] the trajectory selection component 222 may implement a model that is based on physics and/or statistics; [0067] trajectory modification component 220 instructing the trajectory modification component 220 to control the autonomous vehicle 102 to decelerate, stop, or perform another maneuver; [0068] the trajectory modification component 220 may send a signal to the trajectory selection component 222 to use the contingent trajectory).

Regarding claim 10, King, as modified, teaches the apparatus of claim 8.
While King, as modified teaches the predicted input data corresponding to the reconstructed inputs (Hwa [0066] cited above), King, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by modified Gu to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Regarding claim 13, King, as modified, teaches the apparatus of claim 8.
King, as modified, does not explicitly teach wherein generating the output data for the model comprises generating an indication that the output data is based on the predicted input data.
However, Caspi teaches generating an indication that the output data is based on the predicted input data ([0025] the reconstruction taking into account past exchanged data, comparing the reconstructed data with at least part of said plurality of data, and providing indications on anomalies in the data, based on at least said comparison).
King, as modified, generates the output data for the model using predicted input data when there is an error, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by modified King to incorporate the teachings of Caspi to include generating an indication that the output data is based on the predicted input data to provide an indication of anomalies in the data prior to updating the model.

Regarding claim 14, King, as modified, teaches the apparatus of claim 13.
King also teaches wherein the steps further comprise providing the output data as input to another model of the plurality of models (Fig. 2 prediction component 216 provides the output data to other model – the trajectory validation, modification, and selection components 218, 220, and 222), 
wherein the other model is configured to generate an output based on the indication ([0046] the trajectory selection component 222 may implement a model that is based on physics and/or statistics; [0067] trajectory modification component 220 instructing the trajectory modification component 220 to control the autonomous vehicle 102 to decelerate, stop, or perform another maneuver; [0068] the trajectory modification component 220 may send a signal to the trajectory selection component 222 to use the contingent trajectory).

Regarding claim 17, King, as modified, teaches the autonomous vehicle of claim 15.
While King, as modified teaches the predicted input data corresponding to the reconstructed inputs (Hwa [0066] cited above), King, as modified, does not explicitly teach: wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data.
However, Caspi teaches wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data ([0104] In other words, when the model tries to reconstruct data that are fed at time t to the system 1, it takes into account the current value of the input at time t and also the previous values of the data in an interval [t1;t], with t1<t. If the system 1 is fed with many inputs, the system 1 may take into account past data for each of the inputs; [0059] the inputs are data of a car, such as vehicle speed, temperature in the vehicle, temperature of the motor, oil level, etc. This list is not limitative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the generation of the predicted input data as taught by modified Gu to incorporate the teachings of Caspi to include wherein generating the predicted input data comprises generating, based on prior input data to the model, the predicted input data, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using prior input data” in order to generate predicted input data.

Regarding claim 19, King, as modified, teaches the autonomous vehicle of claim 15.
King, as modified, does not explicitly teach wherein generating the output data for the model comprises generating an indication that the output data is based on the predicted input data.
However, Caspi teaches generating an indication that the output data is based on the predicted input data ([0025] the reconstruction taking into account past exchanged data, comparing the reconstructed data with at least part of said plurality of data, and providing indications on anomalies in the data, based on at least said comparison).
King, as modified, generates the output data for the model using predicted input data when there is an error, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the output data as taught by modified King to incorporate the teachings of Caspi to include generating an indication that the output data is based on the predicted input data to provide an indication of anomalies in the data prior to updating the model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
List of References cited by the Examiner PARK CHANMIN for Application 16/843,453 titled “ERROR HANDLING IN AN AUTONOMOUS VEHICLE”. Both this application and the cited application relate to error handling, and similarly, the cited references are relevant in handling errors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661